Citation Nr: 1517899	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 12-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This case was previously before the Board of Veterans' Appeals (Board) in October 2014 and remanded for further development of the evidence. The Agency of Original Jurisdiction (AOJ) asked the Veteran to report his dates of back and knee treatment at the Charlton Methodist Hospital. If it was found that either or both of those disorders were subject to service connection, the AOJ was to determine whether the Veteran had a depressive disorder caused by a service-connected disability. 

Following the requested development, the AOJ confirmed and continued the denials of service connection for a back disorder, knee disorder, and psychiatric disorder, claimed as PTSD. Thereafter, the case was returned to the Board for further appellate consideration. 

In September 2013, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. A back disorder, primarily diagnosed as arthritis, was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related to service.

2. A bilateral knee disorder, primarily diagnosed as arthritis, was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related to service.

3. A psychiatric disorder, primarily diagnosed as a depressive disorder, was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related to service. 


CONCLUSIONS OF LAW

1. A back disorder, primarily diagnosed as arthritis, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

2. A bilateral knee disorder, primarily diagnosed as arthritis, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

3. A psychiatric disorder is not the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for a back disorder, a bilateral knee disability, and a psychiatric disorder. After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

In November 2010, the Veteran reported that in the early 1970's, shortly after his separation from the service, he received treatment at VA medical facilities in Palm Springs and Loma Linda, California. In November 2010, it was noted that he could not have been treated at the Palm Springs facility at that time as it had not been built in the early 1970's. Multiple efforts to obtain the Loma Linda records met with negative results. In September 2011, the RO made a formal finding that those records were unavailable. There is no reason to believe that additional efforts to obtain such evidence would be any more productive. Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, such development is not warranted. 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's November 2013 video conference, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support any of his claims, and in March 2015, he reported that he had no further evidence to submit. There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease identity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;


(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran contends that his back, knee, and psychiatric disorders are due, in part, to his experiences in service, including those associated with his duties as a Military Policeman. He not only reports hours of prolonged standing, but being hit by a car while directing traffic. Therefore, he maintains that service connection is warranted for arthritis of the back and knees and a psychiatric disorder. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims. 

The Veteran is competent to give testimony about what he experienced during and since his separation from the service. For example, he is competent to report that he first experienced back and knee pain or periods of depressed feelings in the service and that they have been present since that time. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his knee or back pain or depressed feelings. The question of an etiologic relationship between an injury or disease and the development of a chronic, identifiable, residual disability involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder. Not only is a chronic, identifiable back, knee, or psychiatric disorder uncorroborated by the evidence in the service; the Veteran's lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77 .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498  (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

The Factual Background

The report of the Veteran's November 1967 service entrance examination is negative for any complaints or clinical findings of a back, knee, or psychiatric disorder. He responded "No", when asked if he then had or had ever had, recurrent back pain or a "trick" or locked knee or frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort. On examination, his lower extremities, spine, and psychiatric processes were found to be normal. 

During service, the Veteran complained of back pain and/or muscle spasms on 3 occasions, July 1968, February 1969, and July 1969. In July 1969, the diagnosis was lumbar strain. 
In June 1969, the Veteran complained that it made him nauseous to work indoors. The impression was mild anxiety. The health care provider doubted that any serious phobia was present. 

The Veteran's self-report on the Veteran's November 1969 service separation examination is negative for any complaints or clinical findings of a back, knee, or psychiatric disorder. He responded "No", when asked if he then had or had ever had, recurrent back pain or a "trick" or locked knee or frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort. On examination, his lower extremities, spine, and psychiatric processes were found to be normal. His PULHES profile indicated a high degree of fitness in all areas relevant to this matter. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Immediately before his discharge from active duty in February 1969, the Veteran indicated that there had been no change in his physical or mental status since his November 1969 separation examination. 

VA outpatient records, dated from April 2001 through April 2014, show that the was treated at various times for complaints of back pain, knee pain and a psychiatric disorder. He was raising his pre-teenage daughter by himself and was especially concerned about his housing situation, employment, and access to transportation. 

During VA treatment in November 2002, the Veteran reported a 3-day history of left leg pain. 

In July 2007, the Veteran's VA primary care physician treated the Veteran for a 2 month history of a depressed mood, fatigue, and insomnia. Significantly, it was reported that the Veteran related his problems to his job. The assessment was depression. 

During VA outpatient treatment in April and June 2009, the Veteran was treated for bilateral knee pain, due to degenerative joint disease. In June 2009, X-rays of the knees confirmed the diagnosis. 

In July 2009, the Veteran complained of being depressed and having sleep problems. He was raising his daughter by himself and was most concerned about the limited transportation in his area and access to employment. The diagnosis was major depressive disorder, and his stressors were unemployment, financial concerns, and access to care. 

In August 2009, VA outpatient treatment records show that the Veteran had a history of depression back to 1992, while he was in California. 

In November 2009, the Veteran was awarded Social Security benefits due to arthritis in his knees which was noted  began in February 2009. 

In December 2009, the Veteran's VA primary care physician reported that she had been treating the Veteran since 2006, in part, for degenerative joint disease of the knees and back. 

In November 2011, the Veteran was examined by VA to determine the nature and etiology of any back disorder found to be present. The diagnosis was lumbar myofascial syndrome with degenerative changes. The Veteran alleged that he began to have low back pain after he was hit by a car while directing traffic at Carlisle Barracks, Pennsylvania in 1968. He alleged that had been hit by a general's wife. He reported that he tried to get treatment and make a complaint but that since he had been hit by a general's wife, the matter was suppressed. Shortly thereafter, he was transferred to Germany where he continued to receive treatment. However, he stated that he did not improve. 

The VA examiner noted the Veteran's episodes of acute back pain in service and that he served his final 7 months of service without any back care. The examiner also noted that the Veteran's service separation examination was negative for any complaints or clinical findings of a chronic, identifiable back disorder of any kind. The examiner found no chronicity for any of the Veteran's acute episodes of low back pain. The examiner further noted that there was nothing in the currently accepted peer-reviewed credible and authoritative orthopedic literature that demonstrated that muscular strains of the paraspinous muscles in the remote past would cause an intrinsic spinal degenerative condition in the distant future. Based on the available data, the examiner opined that it was less likely than not that the Veteran's low back disorder was related to the acute episodes of low back pain in service. 

In December 2011, the Veteran was examined by the VA to determine the nature and etiology of any psychiatric disorder found to be present. Following the examination, the examiner reported that the Veteran did not meet the stressor criteria for a diagnosis of PTSD. The Veteran reported 3 stressors. First, he alleged  that he had to stay on constant alert as a military policeman in Germany. He did not like being assigned to isolated areas where he felt abandoned. Second, the Veteran was assigned to a shooting range where a soldier threatened him because the soldier could not shoot his preferred weapon . The Veteran stated that he feared for his life. Third, the Veteran said that when he was about to board a train in Germany, he saw a drug deal about to happen. He and four friends reportedly helped the local police restrain the dealers. The dealers reportedly fought back and carried weapons but never fired them. The Veteran stated that in that incident, he never feared for his life. 

Following the examination, the examiner found that the Veteran met the criteria for a diagnosis of depressive disorder. The examiner opined that it was at least as likely as not that it was caused by or a result of his physical injuries and chronic pain and resultant impairments. The examiner made no finding that it was the result any incident in service. 

In March 2012, the Veteran was examined by a different VA examiner to determine the nature and etiology of any psychiatric disorder. The diagnoses were recurrent depressive disorder, moderate and depressive disorder due, at least partially, to the Veteran's general medical condition, chronic back pain.

An MRI, performed by the VA in December 2012, confirmed the presence of degenerative spondylosis at multiple levels in the Veteran's spine.

Analyses

The Veteran's service treatment records show that when he entered active duty he was in sound condition with respect to his back, knees, and psychiatric processes. Although he was treated on three occasions for complaints of back spasms and strain, the evidence shows that such instances were acute in nature. Each occurred many months apart, and the probative evidence, such as the report of the Veteran's November 2011 VA examination shows no continuing disease process. The Veteran served the last 7 months of active duty without any complaints or clinical findings of a back disorder. In addition, there were no complaints or clinical findings of a back disorder during his November 1969 service separation examination. A chronic, identifiable back disorder, diagnosed as arthritis (degenerative joint disease) was not manifested until 2006, when it was noted by the Veteran's primary care physician. 

Unlike the Veteran's back, there were no complaints or clinical findings of a disorder of either knee in service or during his service entrance and separation examinations. Degenerative arthritis of the knees was also first manifested during VA treatment in 2006, when it was noted by the Veteran's VA primary care physician. 

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are probative evidence against the claims of service connection for back and knee disorders. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). In addition, the probative evidence contains no findings of a nexus between the appellant's arthritis of the back and arthritis of the knees and any event in service, including those associated with the Veteran's duties as a military policeman. 

Absent a chronic, identifiable back or knee disorder in service or probative evidence of a nexus between the Veteran's service and his current arthritis of the back and knees, the Veteran does not meet the criteria for service connection. Accordingly, service connection for a back or knee disorder is not warranted, and the appeal is denied. 

As to the alleged psychiatric disorder, the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

The law and regulations applicable to a claim of service connection for a psychiatric disorder are cited above. However, there are separate law and regulations for service connection for PTSD. They require medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 5th edition (DSM-V); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred. 38 C.F.R. § 3.304(f).

Although the Veteran reports a number of stressful incidents in service, the evidence does not show a confirmed diagnosis of PTSD. Extensive VA treatment records and the reports of two VA psychiatric examinations, performed by different examiners show that the Veteran's psychiatric disorder is best characterized as depression. Absent a diagnosis of PTSD, the Veteran does not meet the criteria for service connection for that disorder. Therefore, service connection for PTSD is not warranted.  
Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

As to service connection for depression, the Veteran's service entrance examination shows that his psychiatric processes were in sound condition at the time he entered service. He was found to have mild anxiety on in June 1969, when he complained that working indoors made him nauseous. However, there were no findings in service of a chronic, identifiable psychiatric disorder - an intake medic then specifically noted that he doubted there were any psychotic processes present. There were no further notations of any continuing symptoms. The Veteran served the remaining 5 months of service without any evidence of a psychiatric disorder, and during his service separation examinations, there were no complaints or clinical findings of a psychiatric disorder. 

In August 2009, a VA health care provider noted that the Veteran had depression dated back to 1992. However, there is no evidence on file to substantiate such a history - such as it may be even remotely tied to military service. The initial manifestations of chronic depression were first reported during VA treatment in 2007. In either case, whether in 1992 or 2007, the Veteran's depression was first manifested many years after his separations form the service. As above, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. Mense; Maxson; Forshey. In addition, the probative evidence contains no findings of a nexus between the appellant's depression and any event in service, including those associated with the Veteran's duties as a military policeman. 

Absent a chronic, identifiable psychiatric disorder in service or probative evidence of a nexus between the Veteran's current depression and service, the Veteran does not meet the criteria for service connection. Accordingly, service connection for a depression is not warranted, and the appeal is denied. 


Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


